Citation Nr: 1517783	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-22 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to reimbursement or payment for a NACE International Coating Inspector Level 1 course and certification, along with OSHA Construction Safety Training and Excavation courses and certifications, in January and March 2012.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service from September 2009 to October 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma (on behalf of the RO in Cleveland, Ohio).   


FINDINGS OF FACTS

1.  The Veteran is eligible for Reserve Educational Assistance Program (REAP) benefits.

2.  The Veteran took and completed the NACE OSHA International Coating Inspector Level 1 course and certification, along with OSHA Construction Safety Training and Excavation courses and certifications, in January and March 2012.  He was provided and has submitted certificates for completion of those courses. 

3.  The NACE OSHA International Coating Inspector Level 1 course and certification, along with OSHA Construction Safety Training and Excavation courses and certifications, have not been approved by either a state approving agency (SAA) or by VA.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for a NACE International Coating Inspector Level 1 course and certification, along with OSHA Construction Safety Training and Excavation courses and certifications, in January and March 2012 have not been met.  38 U.S.C.A. §§ 3011, 3014, 3034, 3672, 3680A, 3689 (West 2014); 38 C.F.R. §§ 21.4263, 21.4265, 21.4268, 21.7220, 21.7140 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, but do not apply in situations that are governed by other chapters.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  This case relates to educational benefits that are governed by Chapter 33 of Title 38; per Barger, the VCAA does not apply to Chapter 33 benefits.  Further, this case turns on the interpretation of the regulations governing payment of VA educational benefits.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).

Nonetheless, the AOJ sent the Veteran a letter dated in August 2012 that explained what evidence the Veteran should submit to substantiate his claim.  Additionally, he was provided the relevant regulations in the May 2013 statement of the case.  Moreover, the Veteran, in both the notice of disagreement and in the document that perfected his appeal, provided a thoughtful argument for the award of benefits, which demonstrates personal knowledge of the types of evidence that would be necessary to substantiate his claim in this case.

The AOJ has satisfied its duties under the VCAA.  There is no indication of any outstanding evidence that would be reasonably likely to substantiate the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Educational assistance benefits are available to a Veteran who first becomes a member of the Armed Forces or first enters on active duty as a member of the Armed Forces after June 30, 1985, and who serves at least two years of continuous active duty.  38 U.S.C.A. § 3011 (West 2014); 38 C.F.R. § 21.7042 (2014).  The Secretary shall pay to each individual entitled to basic educational assistance who is pursuing an approved program of education a basic educational assistance allowance to help meet, in part, the expenses of such individual's subsistence, tuition, fees, supplies, books, equipment and other educational costs.  38 U.S.C.A. § 3014(a) (West 2014).

Following the Veteran's submission of a claim for education benefits in 2011, the AOJ informed him that he was not eligible for Montgomery GI Bill (MGIB) benefits; he had not served the requisite 24 months.  Nevertheless, in the July 2011 letter the AOJ informed him that he might be eligible for Reserve Educational Assistance Program (REAP or Chapter 33) benefits.  He was notified of the information he needed to provide in order to determine whether he could collect said benefits.  

The Veteran then submitted, in May 2012, an application for benefits.  He specifically requested reimbursement for a NACE International Coating Inspector Level 1 course and certification, along with OSHA Construction Safety Training and Excavation courses and certifications, he accomplished in January and March of 2012.  He said that he took the NACE International Coating Inspector Level 1 course, the OSHA Construction Safety Training, and the OSHA Excavation Course.  In all instances, he received a certificate of completion of the courses/training, and those certificates were provided to VA.  

The term "program of education" for REAP benefits includes licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests are approved by the Secretary in accordance with 38 U.S.C.A. § 3689.  See 38 C.F.R. §§ 3002(3), 3452(b) (2014).

No payment may be made for a licensing or certification test unless (1) the test has been approved under section 38 U.S.C.A. § 3672(b)(2)(B); (2) the Secretary determines that the test is required under Federal, State or local law or regulation for an individual to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession; or, (3) the test is generally accepted in accordance with relevant government, business, or industry standards, employment policies or hiring practices as attesting to a level of knowledge or skill required to qualify to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession.  See 38 U.S.C.A. § 3689(b) (West 2014).  Under 38 U.S.C.A. § 3672(b)(2)(B) (West 2014), a licensure test offered by a Federal, State, or local government is deemed to be approved.

The implementing regulations additionally note that, in administering benefits under Chapter 33, courses must be approved by the state approving agency (SAA) for the State in which the educational institution is located or otherwise has approval authority or by VA.  See 38 C.F.R. § 21.7220(a) (2014).  In approving licensing and certification tests, VA and the SAA should apply 38 C.F.R. § 21.4250, and 21.4268.  See 38 C.F.R. § 21.7220(b) (2014).  These regulations provide details outlining the requirements for approval and the application process the school should take to obtain approval of the licensing and certification test.

After the Veteran submitted his claim for benefits, he was notified that the combined course he took was not eligible for reimbursement as it had not been approved by the SAA.  Per the claims folder, the courses that have been approved include NACE corrosion technician certification, corrosion specialist certification, CP specialist certification, CP technician certification, CP technologist certification, CP test certification, internal corrosion specialist certification, materials selection/design specialist certification, protective coating specialist certification, and senior corrosion technologist certification.  

The Veteran's courses (OSHA and NACE International Coating Inspector Level I) have not been approved by either a SAA or by VA acting as a SAA.  The Veteran's courses are not on the Web Enabled Approval Management System (WEAMS), which is the approval list of courses added by either a SAA or VA.  Nonetheless, the Veteran has argued that VA should approve the course and reimburse him the monies for the courses.  

Accordingly, the Board must deny the Veteran's claim for payment or reimbursement.  See 38 U.S.C.A. §§ 3011, 3014, 3034, 3672, 3680A, 3689 (West 2014); 38 C.F.R. §§ 21.4263, 21.4265, 21.4268, 21.7220, 21.7140 (2014).  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The reimbursement or payment for a NACE International Coating Inspector Level 1 course and certification, along with OSHA Construction Safety Training and Excavation courses and certifications, in January and March 2012 is denied.   



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


